DETAILED ACTION
	This action is in response to after final amendments filed 1/05/2021 amending the allowable subject matter of dependent claim 16 into independent claims 11 and 18.. 

Allowable Subject Matter
Claims 1-15 and 17-20 are allowable over the prior art.

Terminal Disclaimer
The terminal disclaimer filed 8/10/2021 has been approved therefore the nonstatutory double patenting of claims 1-15 and 17-20 has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leah Dewar (REG # 65639) on 1/12/2022.
The application has been amended as follows: 

Claims 16 (canceled)

Reasons for Allowance
	Applicant's arguments with respect to nonstatutory double patenting rejection of

	The prior art does not show with respect to independent claims 1, the distinct
features of: wherein the asynchronous detector comprises: a first storage circuit configured to receive a plurality of first clock signals generated based on the plurality of digital random signals and output the first output signals, and a second storage circuit to receive a plurality of second clock signals generated based on the plurality of digital random signals and output the second output signals with the other limitations of the claim.
The prior art does not show with respect to independent claims 10 and 18, the distinct features of: wherein a number of the plurality of validity signals is the same as a number of the plurality of digitized signals, wherein a number of the plurality of valid digitized signals is less than the number of the plurality of digitized signals, wherein the plurality of validity signals correspond to the plurality of digitized signals, respectively, and wherein each of the plurality of validity signals indicates whether a corresponding digitized signal is time-invariant.
The closest prior art SUH et al “Physical unclonable functions for device authentication and secret key generation” and Devadas et al (7,687,103) fail to suggest the distinct features of the claimed limitations as mentioned above in combination with the other claimed elements as a whole. Therefore, the above features in conjunction with all other limitations of the claim and dependent claims are hereby allowed.

Conclusion
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Devin Almeida whose telephone number is 571-270-
1018. The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to.
5:00 P.M. The examiner can also be reached on alternate Fridays from 7:30 A.M. to
4:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492